                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 Thomas Floyd Littlejohn,             )             JUDGMENT IN CASE
                                      )
             Petitioner,              )                1:16-cv-00209-MR
                                      )               1:90-cr-00231-MR-5
                 vs.                  )
                                      )
 USA,                                 )
            Respondent.               )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2018 Order.

                                               November 14, 2018
